Citation Nr: 0820706	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for left hip degenerative 
joint disease, status post left hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Sioux Falls, South Dakota, which denied a petition to 
reopen a claim for service connection for left hip 
degenerative joint disease, status post left hip replacement.

The veteran testified before the undersigned at a June 2007 
videoconference hearing, in lieu of a Travel Board hearing.  
A transcript has been associated with the file.  At that 
time, the veteran clarified that he was seeking direct 
service connection for a left hip disability and limited his 
appeal to direct service connection.  

In a September 2007 decision, the Board reopened the claim of 
service connection for left hip degenerative joint disease, 
status post left hip replacement, and remanded the matter of 
direct service connection.


FINDING OF FACT

A left hip disability was not manifest during service, left 
hip degenerative joint disease was not manifest within one 
year of separation, and currently diagnosed Left hip 
degenerative joint disease, status post left hip replacement, 
is not attributable to service.


CONCLUSION OF LAW

A left hip disability, currently diagnosed as left hip 
degenerative joint disease, status post left hip replacement, 
was not incurred in or aggravated by service and arthritis 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
are unavailable; however, the post-service medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The claimant was also afforded a VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Most of the veteran's service treatment records are missing 
and appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to provide a medical opinion regarding the 
etiology of claimed disability.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, there are no service treatment records for review.  
The veteran was separated from service in 1954.  There are no 
medical records dated within the initial post-service year 
period.  

In March 1980, the veteran was afforded a VA examination.  At 
that time, he reported that he had a shrapnel injury during 
service.  However, he did not report that he injured his left 
hip when this incident occurred.  A left hip disability was 
not diagnosed.  In December 1982, the veteran was afforded 
another VA examination.  At that time, the veteran indicated 
that he was injured during service by artillery shrapnel.  He 
stated that he was thrown into a bunker wall.  He stated that 
he hurt his back in that incident.  The veteran did not 
report that he suffered any left hip injury nor was a left 
hip disability diagnosed.  

More than 41 years following his separation rom active duty, 
in March 1996, the Hot Springs, South Dakota VA Medical 
Center, (VAMC) diagnosed the veteran with degenerative joint 
disease and avascular necrosis, left hip.  A VA outpatient 
report from March 1996 revealed continued pain in the left 
hip.  In May 1999, the veteran presented in a wheelchair, 
unable to walk more than short distances.  The veteran 
underwent a total left hip arthroplasty in July 1999.  A 
treatment report from April 2005 noted mild left hip pain 
since his arthroplasty.  In March 2006, the veteran's hip 
prosthesis was well-seated and unchanged in alignment, with 
no fracture or dislocation.  

The veteran was afforded a VA examination in May 2006.  The 
examiner noted a review of the veteran's claims file.  At 
that time, daily pain in his left hip was reported.  The 
examiner confirmed the diagnoses of degenerative joint 
disease and avascular necrosis which led to the veteran's 
total hip replacement.  The examiner opined that the problem 
resulting in the veteran's left hip degenerative joint 
disease, and subsequent replacement, was the development of 
avascular necrosis.  Because avascular necrosis involved 
blood vessels considerably distant from the veteran's 
shrapnel wounds, the veteran's hip disorder was less than 
likely related to or aggravated by his shrapnel wound (of the 
left thigh).  The examiner went on to state that the 
veteran's shrapnel wound was not of a significance to cause 
malfunction in his leg that would have resulted in further 
arthritis in his left hip or caused his left hip pain.

X-ray evidence from May 2006 showed no osteolysis or changes, 
though some thigh pain was noted.  The veteran reported left 
hip pain in October 2006, but he walked with a normal gait.  
Another VA examination was provided in March 2007.  At that 
time, the veteran's gait was normal and he walked without a 
cane.  

In July 2007, the veteran's primary VA care provider (since 
2002) stated that, although improved since his 1999 
operation, his hip pain was persistent.  The physician noted 
that he was not aware of any pre-operative opinions 
concerning the etiology of the veteran's hip condition, but 
the physician opined that the veteran's left hip arthritis 
"could very well have been related" to a left hip injury 
sustained during active duty in July 1953.

In correspondence of record and at his personal hearing, the 
veteran asserted that his left hip was injured in the 
incident when he was hit with shrapnel during service.  In an 
October 2005 statement, the veteran contended that the 
shrapnel in his hip was the etiological cause of his hip 
disorders and subsequent surgery.  In August 2006, the 
veteran reported that he had been in pain for 50 years, and 
that his delayed original filing of a claim was due to a bad 
discharge from service which was later re-classified.  During 
his Board video hearing in June 2007, the veteran testified 
that he had complained of hip pain a thousand times during 
service after his injury, and that it was still bothering 
him.  He stated that he had not had any other injuries to his 
hip since his injury in service.  

In September 2007, the Board remanded this case in order to 
obtain a VA medical opinion as to whether his current hip 
disorder was causally linked to service.

In October 2007, the veteran was afforded this VA 
examination.  Following the examination and a review of the 
veteran's claims file, the VA examiner diagnosed the veteran 
as having a non-tender surgical scar and left hip 
degenerative joint disease with total hip replacement.  
Although the veteran complained of pain in the left hip/back 
area, the examiner stated that this pain was more likely due 
to his unrelated back condition.  The examiner opined that it 
was less likely than not that the veteran's left hip 
degenerative joint disease, and subsequent hip replacement, 
were related to any inservice injury, including any shrapnel 
wounds or blunt trauma he may have suffered.  

In support of his opinion, the examiner stated that, 
according to the veteran's own history, he did not experience 
hip pain immediately after the incident, at separation, or 
for the first few years after service.  Next, it was noted 
that there was no evidence of a hip disorder until 1996, more 
than 41 years after his period of service.  The VA 
examinations dated in the 1980's did not mention any hip 
problems.  Medical records dated in the late 1990's did not 
link his hip injury to military service or an inservice 
injury.  Rather, they noted that the left hip pain had only 
been present for several years or a number of years.  Thus, 
there was no continuity of symptomatology from service 
onward.  

The examiner thereafter noted that the retained shrapnel in 
the left thigh was described on x-ray as being in the 
anterior soft tissue, at the left of the mid third of the 
femur.  This was far removed from the hip joint and would not 
cause degenerative joint disease.  Moreover, the injury 
described by the veteran was incongruent with the location of 
the shrapnel wounds.  In order for the veteran to be thrown 
against the wall and hit his left side, the examiner opined 
that the shrapnel wounds would have been in the area of the 
right leg, not the left.  X-rays revealed that the shrapnel 
wounds were located in the left leg, not the right.  Next, 
the examiner pointed out that the veteran suffered a back 
injury while working as a roofer, and that his hip injury 
could possibly be secondary to that accident.  Finally, 
regarding the July 2007 private opinion, the VA examiner 
noted that a review of the claims file was not conducted, and 
that the VA primary caregiver did not state that a detailed 
history was conducted.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that currently diagnosed degenerative 
joint disease and avascular necrosis, resulting in a hip 
replacement, were incurred during his injury in service.  The 
only medical evidence that supports his contention is the 
July 2007 letter from his VA primary caregiver.  This medical 
opinion was based on a report by the veteran as to his own 
medical history rather than on a review of the record.  The 
Court has recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Further, the Board rejects the veteran's version of what 
occurred during service based on the extensive explanation of 
the examiner who conducted the October 2007 examination 
regarding the nature of the injury during service.  The 
veteran's current rendition of how he was injured is 
inconsistent with the location of the left leg shrapnel 
wounds.  The examiner explained the rationale.  Accordingly, 
the Board finds that the veteran's current report of injuring 
his left hip during service is not credible.  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Since the Board has rejected the medical history that the VA 
primary caregiver relied upon, this medical opinion it is of 
little probative value.  

Conversely, the Board attaches the most probative value to 
the VA opinion dated in October 2007.  This opinion was well 
reasoned, detailed, consistent with other evidence of record, 
including prior VA examination reports, and included a review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The VA 
examiner examined the veteran, reviewed the claims file, 
discussed pertinent medical findings, and described her 
opinion in detail.  She specifically addressed the July 2007 
statement of the VA primary caregiver.  Her opinion is 
consistent with the documentary record which showed no left 
hip manifestations in the time period contemporaneous with 
service; rather there are no post-service medical records 
dated for years after service.  The medical examination 
reports dated in the 1980's did not diagnose a left hip 
disability.  In addition, and significantly, the veteran did 
not report injuring his left hip in the inservice incident at 
that time.  Thus, again negating the credibility of his 
current report of such.  The veteran did not report a left 
hip problem, nor was he diagnosed as having a left hip 
disability, until approximately 4 decades after he separated 
from service.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's left hip 
disabilities had their onset years after the veteran 
separated from service and are unrelated thereto.  This 
opinion is consistent with the record which reflected no 
inservice left hip disease or injury.

In sum, the competent evidence does not establish that left 
hip disability or disease began in service or that arthritis 
was manifest within one year of separation.  There are no 
records of any complaints, findings, treatment, or diagnosis 
of a left hip disability for many years after separation.  
The veteran was examined in the 1980's, reported the 
inservice injury, but did not report that the left hip was 
injured.  This lack of any mention of a left hip injury by 
the veteran is more probative than the veteran's current 
allegations of continuous reported left hip problems because 
the veteran was being treated and simply did not make any 
complaints regarding the left hip.  His complaints regarding 
other problems were documented by the examiners.  Thus, there 
is no continuity of symptomatology following service.  There 
is no record of any continuous symptoms from his separation 
from service onward.  Rather, the record establishes that 
over 40 years after such separation, the veteran had left hip 
degenerative joint disease.  The most probative evidence 
establishes that current left hip disabilities are not 
etiologically related to service, as supported by the 
documentary record.  Despite the veteran's contentions that 
he had left hip problems since service, the record is devoid 
of supporting evidence.  In essence, the veteran's assertions 
of chronicity and continuity are unsupported.  See generally 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  As noted, the October 2007 VA medical opinion is 
afforded more probative weight that the conflicting July 2007 
medical opinion.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.







ORDER

Entitlement to service connection for left hip degenerative 
joint disease, status post left hip replacement, is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


